Citation Nr: 0013818	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  95-34 143	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the veteran has submitted a timely notice of 
disagreement with the denial of a compensable rating for the 
service-connected hemorrhoids.

2.  Whether the veteran has submitted a timely notice of 
disagreement with the denial of a compensable rating for the 
service-connected fracture of the fifth right metacarpal.

3.  Whether the veteran has submitted a timely notice of 
disagreement with the denial of an increased rating for the 
service-connected left knee condition, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1983 to September 1992.

2.	By rating action in March 1996, the RO granted service 
connection and assigned non-compensable ratings for 
hemorrhoids, for a right hand injury, and for a left knee 
condition.  

3.	The veteran was notified of the March 1996 rating 
decision and his appellate rights thereto by letter dated in 
March 1996.  

4.	The veteran failed to file a notice of disagreement with 
the March 1996 rating decision.

5.	By rating action in April 1999, the RO granted a 10 
percent rating for the service-connected left knee condition.  

6	The veteran was notified of the April 1999 rating 
decision and his appellate rights thereto by letter dated in 
May 1999.  

7.	The veteran failed to file a notice of disagreement with 
the April 1999 rating decision.


CONCLUSIONS OF LAW

1.  The veteran did not submit a timely notice of 
disagreement with the denial of a compensable rating for the 
service-connected hemorrhoids; thus, the Board does not have 
jurisdiction over the claim.  38 U.S.C.A. § 7105(a), (b)(1), 
(c) (West 1991 & Supp. 1999); 38 C.F.R. §§  20.200, 20.201 
(1999).

2.  The veteran did not submit a timely notice of 
disagreement with the denial of a compensable rating for the 
service-connected fracture of the fifth right metacarpal; 
thus, the Board does not have jurisdiction over the claim.  
38 U.S.C.A. § 7105(a), (b)(1), (c) (West 1991 & Supp. 1999); 
38 C.F.R. §§  20.200, 20.201 (1999).

3.  The veteran did not submit a timely notice of 
disagreement with the denial of an increased rating for the 
service-connected left knee condition, currently evaluated as 
10 percent disabling; thus, the Board does not have 
jurisdiction over the claim.  38 U.S.C.A. § 7105(a), (b)(1), 
(c) (West 1991 & Supp. 1999); 38 C.F.R. §§  20.200, 20.201 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision dated in March 1996, the RO granted 
service connection and assigned non-compensable ratings for 
hemorrhoids, for a right hand injury, and for a left knee 
condition.  The veteran was notified of this decision and his 
appellate rights thereto by letter dated in March 1996.  The 
record reflects that neither the veteran nor his 
representative filed a notice of disagreement with the March 
1996 rating decision, or any other such document, within one 
year of the rating decision.  The Board notes that the RO 
subsequently issued a supplemental statement of the case in 
March 1996 citing, in part, the issues on appeal as (1) 
entitlement to a compensable rating for hemorrhoids; (2) 
entitlement to a compensable rating for residuals of a 
fracture of the right fifth metacarpal; and (3) entitlement 
to a compensable rating for a left knee condition.  The 
veteran was informed that if the supplemental statement of 
the case contained an issue which was not included in the 
substantive appeal, he had to file a substantive appeal 
within 60 days to perfect an appeal of the new issues.  No 
response was received from the veteran.  In August 1997 the 
RO issued an additional supplemental statement of the case 
listing the same issues and again advising the veteran of the 
need to respond within 60 days for any issue that had not 
been included in a previous substantive appeal.  No response 
was received from the veteran. 

By rating action in April 1999, the RO, in part, granted a 10 
percent rating for the service-connected left knee condition.  
In November 1999, the RO certified the following issues for 
appellate review by the Board:  (1) entitlement to a 
compensable rating for hemorrhoids; (2) entitlement to a 
compensable rating for residuals of a fracture of the [right] 
fifth metacarpal; and (3) entitlement to an increased rating 
for a left knee condition. 

In February 2000, the Board sent a letter to the veteran and 
his representative, indicating that the letter was notice of 
the Board's intent to consider whether the Board had 
jurisdiction over claims for compensable ratings for the 
service-connected hemorrhoids and the service-connected 
fracture of the fifth right metacarpal, and the claim for an 
increased rating for the service-connected left knee 
condition.  The veteran and his representative were notified 
that they had 60 days from the date this letter was mailed, 
to present written argument or to request a hearing to 
present oral argument on the question of whether the Board 
has jurisdiction over the claims.  The letter also indicated 
that if the veteran or his representative did not respond by 
the end of the 60 days, the Board would assume that the 
veteran and his representative had no argument to submit and 
did not want to request a hearing, and the Board would 
proceed with the appeal.  The record reflects that the 
veteran responded to this letter in April 2000 indicating 
that he had no further argument to present and did not wish a 
hearing.  Accordingly, the Board will proceed to consider 
whether the Board has jurisdiction over the aforementioned 
claims.  

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case of the case is furnished.  38 U.S.C.A. 
§ 7105(a) (West 1991 & Supp. 1999); 38 C.F.R. § 20.200 
(1999).  The notice of disagreement shall be filed within one 
year from the date of mailing of notice of the result of the 
initial review or determination.  38 U.S.C.A. § 7105(b)(1) 
(West 1991 & Supp. 1999).  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as may otherwise be 
provided by regulation.  38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 1999).  

The Board notes that since the veteran has not filed a notice 
of disagreement with the March 1996 rating decision or the 
April 1999 rating decision, the three issues listed on the 
first page are not in proper appellate status.  38 U.S.C.A. 
§ 7105(a), (c) (West 1991 & Supp. 1999); 38 C.F.R. § 20.200 
(1999).  Accordingly, the Board does not have jurisdiction to 
review the appeals and they are dismissed.


ORDER

The appeals are dismissed.



		
C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 



